      Case 5:19-cv-03283-JFL Document 1 Filed 07/26/19 Page 1 of 11



                         UNITED STATES DISTRICT COURT

                                        FOR THE

                      EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                                                                   8283
                          Plaintiff
                                                           CIVIL NO.
            vs.


Akazar Networks, Inc.

                          Defendant


                                      COMPLAI~T

       The United States of America, on behalf of its Agency, the Department of

Treasury Bureau of the Fiscal Service, by its specially appointed counsel, Rebecca A.

Solarz ofKML LAW GROUP, P.C., represents as follows:

       I.      This Court has jurisdiction pursuant to 28 U.S.C. 1345.

       2.      The last-known address of the Defendant, Alcazar Networks, Inc.

("Defendants") is 6366 Hamilton Blvd, Suite B 269, Allentown, PA 18106.

       3.      That the defendant is indebted to the plaintiff in principal amount of

$7,021.18, plus interest of $2,422.91, plus penalty fees of$2,153.67, plus administrative

costs of$4,184.76 for a total of$15,782.52. A true and correct copy of the Certificate of

Indebtedness is attached as Exhibit "A" ("Certificate of Indebtedness").

       4.      That the defendant is indebted to the plaintiff in principal amount of

$7,021.18, plus interest of 2,377.44, plus penalty fees of $2, I I 3.29, plus administrative
     Case 5:19-cv-03283-JFL Document 1 Filed 07/26/19 Page 2 of 11



costs of $4,153.78 for a total of $15,665.69. A true and correct copy of the Certificate of

Indebtedness is attached as Exhibit "A" (''Certificate of Indebtedness").

       5.      That the defendant is indebted to the plaintiff in principal amount of

$5,927.91, plus interest of $1,973.28, plus penalty fees of $1,754.02, plus administrative

costs of $3,483.84 for a total of $13,139.05. A true and correct copy of the Certificate of

Indebtedness is attached as Exhibit "A" ("Certificate oflndebtedness").

       6.      That the defendant is indebted to the plaintiff in principal amount of

$5,927.91, plus interest of $1,942.57, plus penalty fees of $1,726.72, plus administrative

costs of$3,462.90 for a total of$13,060.10. A true and correct copy of the Certificate of

Indebtedness is attached as Exhibit "A" ("Certificate of Indebtedness").

       7.      That the defendant is indebted to the plaintiff in principal amount of

$5,927.91, plus interest of $1,905.30, plus penalty fees of$1,693.59, plus administrative

costs of$3,437.51 for a total of$12,964.3I. A true and correct copy of the Certificate of

Indebtedness is attached as Exhibit "A" ("Certificate of Indebtedness").

       8.      That the defendant is indebted to the plaintiff in principal amount of

$400.00, plus interest of $126.27, plus penalty fees of$I 12.24, plus administrative costs

of $230.39 for a total of $868.90.       A true and correct copy of the Certificate of

Indebtedness is attached as Exhibit "A" ("Certificate oflndebtedness").

       9.      That the defendant is indebted to the plaintiff in principal amount of

$55.16, plus interest of $101.13, plus penalty fees of $0.14, plus administrative costs of

$92.43 for a total of $248.86. A true and correct copy of the Certificate of Indebtedness

is attached as Exhibit "A" ("Certificate of Indebtedness").




                 -
     Case 5:19-cv-03283-JFL Document 1 Filed 07/26/19 Page 3 of 11



        I 0.   That the defendant is indebted to the plaintiff in principal amount of

$100.00, plus interest of $31.0 I, plus penalty fees of $27 .58, plus administrative costs of

$57.22 for a total of$215.81. A true and correct copy of the Certificate of Indebtedness

is attached as Exhibit "A" ("Certificate oflndebtedness").

        11.    That the defendant is indebted to the plaintiff in principal amount of

$100.00, plus interest of $30.44, plus penalty fees of $27.06, plus administrative costs of

$56.83 for a total of$214.33. A true and correct copy of the Certificate of Indebtedness

is attached as Exhibit "A" ("Certificate of Indebtedness").

        12.    That the defendant is indebted to the plaintiff in principal amount of

$321.52, plus interest of $78.31, plus penalty fees of $71.29, plus administrative costs. of

$169. 99 for a total of $641.11. A true and correct copy of the Certificate oflndebtedness

is attached as Exhibit "A" ("Certificate of Indebtedness").

        13.    That the defendant is indebted to the plaintiff in principal amount of

$200.00, plus interest of $48.60, plus penalty fees of $43.21, plus administrative costs of

$105.29 for a total of 397 .10. A true and correct copy of the Certificate of Indebtedness

is attached as Exhibit "A" ("Certificate of Indebtedness").

        14.    Demand has been made upon Defendant by Plaintiff for the sum due but

the amount due remains unpaid.

       WHEREFORE, the plaintiff demands judgment against Defendant as follows;

               (A) In the amount $73,197.78.

               (B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum

                   of $150.00.
     Case 5:19-cv-03283-JFL Document 1 Filed 07/26/19 Page 4 of 11



               (C) Interest from the date of judgment at the legal rate of interest in effect

                   on the date of judgment until paid in full.

               (D) Costs of suit.

       Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.



                                      United States of America by and through
                                      its specially appointed counsel
                                      KML Law Group, P.C.

                                      By:. -
                                      Rebecca A. Solarz, Esquire
                                      BNY Independence Center
                                      701 Market Street
                                      Suite 5000
                                      Philadelphia, PA 19106-15 32
                                      (215)825-6327
                                      RSolarz@kmllawgroup.com
     Case 5:19-cv-03283-JFL Document 1 Filed 07/26/19 Page 5 of 11



                          UNITED STA TES DISTRICT COURT

                                       FOR THE

                    EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STA TES OF AMERICA

                          Plaintiff                CIVIL NO.

            vs.


 Alcazar Networks, Inc.

                          Defendants




                                      EXHIBITS


"A" CERTIFICATE OF INDEBTEDNESS
                  Case 5:19-cv-03283-JFL Document 1 Filed 07/26/19 Page 6 of 11


                                          U.S. DEPARTMENT OF THE TREASURY
                                              BUREAU OF THE FISCAL SERVICE
                                                 WASHINGTON, DC 20227

                                                 ACTING ON BEHALF OF
                                        FEDERAL COMMUNICATIONS COMMISSION
                                             CERTIFICATE OF INDEBTEDNESS

Alcazar Networks, Inc.
6366 Hamilton Blvd, Suite B 269
Allentown, PA 18106
EIN: 57~1145291

I hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including referring matters to
the U.S. Department of Justice (DOJ) for litigation, I am a custodian of records of certain files sent by the Federal
Communications Commission (FCC) to Treasury for collection actions. As a custodian of records for Treasury, I have care
and custody of records relating to the eleven (11) debts owed by Alcazar Networks, Inc., (DEBTOR) to FCC.

The information contained in this Certificate of Indebtedness is based on documents created by an employee or
contractor of FCC based on his/her knowledge at or near the time the events were recorded, including the review of the
delinquency of overpayments, or by an employee or contractor of Treasury based on his/her knowledge at or near the
time the events were recorded, including the review of the delinquency of overpayments. Treasury's regular business
practice is to receive, store and rely on the documents provided by FCC, when, debts are referred to Treasury for
collection activities, including litigation.

Further, I certify that I am familiar with Treasury's record keeping practices, including the receipt of files from FCC.

                                  -Case#l
On March 17 2014, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012- 2013, in the
amount, of $7,021.18 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail. FCC referred the claims to Treasury's Bureau of
the Fiscal Service, Debt Management Services (OMS) for litigation and collection on September 4, 2014.

On March 22, 2019, OMS referred the claim to OOJ for litigation and collection in the amount due of $7,021.18 with daily
interest of $1.29 and daily penalty of $1.15 as of April 17, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:
                                          Principal:                $ 7,021.18
                                          Interest (@6.75%):        $ 2,422.91
                                          Penalty {@6.00%):         $ 2,153.67
                                          Administrative Costs: $ 4,184.76
                                         Total:                     $15,782.52




                                                                                                                           1
                  Case 5:19-cv-03283-JFL Document 1 Filed 07/26/19 Page 7 of 11


                                        U.S. DEPARTMENT OF THE TREASURY
                                            BUREAU OF THE FISCAL SERVICE
                                               WASHINGTON, DC 20227

                                               ACTING ON BEHALF OF
                                      FEDERAL COMMUNICATIONS COMMISSION
                                           CERTIFICATE OF INDEBTEDNESS




On April 17, 2014, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013, in the
amount, of $7,021.18 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail. FCC referred the claims to Treasury's Bureau of
the Fiscal Service, Debt Management Services (OMS) for litigation and collection on September 11, 2014.

On March 22, 2019, OMS referred the claim to DOJ for litigation and collection in the amount due of $7,021.18 with daily
interest of $1.29 and daily penalty of $1.15 as of April 17, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:
                                          Principal:                $ 7,021.18
                                          Interest(@ 6.75%):        $ 2,377.44
                                          Penalty (@6.00%):         $ 2,113.29
                                          Administrative Costs: $ 4,153.78
                                         Total:                     $15,665.69




On May 15, 2014, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013, in the
amount, of $5,927.91 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail. FCC referred the claims to Treasury's Bureau of
the Fiscal Service, Debt Management Services (OMS) for litigation and collection on November 4, 2014.

On March 22, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of $5,927.91 with daily
interest of $1.09 and daily penalty of $0.97 as of April 17, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:
                                          Principal:                $ 5,927.91
                                          Interest(@ 6.75%):        $ 1,973.28
                                          Penalty (@6.00%):         $ 1,754.02
                                          Administrative Costs: $ 3,483.84
                                         Total:                     $13,139.05




                                                                                                                          2
                  Case 5:19-cv-03283-JFL Document 1 Filed 07/26/19 Page 8 of 11


                                        U.S. DEPARTMENT OF THE TREASURY
                                            BUREAU OF THE FISCAL SERVICE
                                               WASHINGTON, DC 20227

                                               ACTING ON BEHALF OF
                                      FEDERAL COMMUNICATIONS COMMISSION
                                           CERTIFICATE OF INDEBTEDNESS




                                   Case #4
On June 15, 2014, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013, In the
amount, of $5,927.91 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail. FCC referred the claims to Treasury's Bureau of
the Fiscal Service, Debt Management Services (OMS) for litigation and collection on November 18, 2014.

On March 22, 2019, OMS referred the claim to DOJ for litigation and collection in the amount due of $5,927.91 with daily
interest of $1.09 and daily penalty of $0.97 as of April 17, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:
                                          Principal:                $ 5,927.91
                                          Interest(@ 6.75%):        $ 1,942.57
                                          Penalty (@6.00%}:         $ 1,726.72
                                          Administrative Costs: $ 3,462.90
                                        Total:                  $13,060.10



                                   Case #5
On August 15, 2014,         e ermined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013, in the
amount, of $5,927.91 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail. FCC referred the claims to Treasury's Bureau of
the Fiscal Service, Debt Management Services (DMS) for litigation and collection on December 12, 2014.

On March 22, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of $5,927.91 with daily
interest of $1.10 and daily penalty of $0.97 as of April 17, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:
                                          Principal:                $ 5,927.91
                                          Interest(@ 6.75%):        $ 1,905.30
                                          Penalty (@6.00%):         $ 1,693.59
                                          Administrative Costs: $ 3,437.51
                                          Total:                    $12,964.31




                                                                                                                      3
                  Case 5:19-cv-03283-JFL Document 1 Filed 07/26/19 Page 9 of 11


                                        U.S. DEPARTMENT OF THE TREASURY
                                            BUREAU OF THE FISCAL SERVICE
                                               WASHINGTON, DC 20227

                                               ACTING ON BEHALF OF
                                      FEDERAL COMMUNICATIONS COMMISSION
                                           CERTIFICATE OF INDEBTEDNESS




                                  Case#6
On August 15, 2014, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013 in the
amount of $400.00 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail. FCC referred the claims to Treasury's Bureau of
the Fiscal Service, Debt Management Services (OMS) for litigation and collection on December 12, 2014.

On March 22, 2019, OMS referred the claim to DOJ for litigation and collection in the amount due of $400.00 with daily
interest of $0.07 and daily penalty of $0.06 as of April 17, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:
                                          Principal:                $ 400.00
                                          Interest(@ 6.75%):        $ 126.27
                                          Penalty (@6.00%):         $ 112.24
                                          Administrative Costs: $ 230.39
                                          Total:                    $ 868.90



                                 -Case#7
On August 22, 2014, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013 in the
amount of $55.16 with an annual interest rate of 6.00% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail. FCC referred the claims to Treasury's Bureau of
the Fiscal Service, Debt Management Services (OMS) for litigation and collection on December 18, 2014.

On March 22, 2019, OMS referred the claim to DOJ for litigation and collection in the amount due of $55.16 with daily
interest of $0.00 and daily penalty of $0.00 as of April 17, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:
                                          Principal:                $ 55.16
                                          Interest(@ 0.06%):        $ 101.13
                                          Penalty (@0.06%):         $   0.14
                                          Administrative Costs: $ 92.43
                                          Total:                    $ 248.86




                                                                                                                         4
                 Case 5:19-cv-03283-JFL Document 1 Filed 07/26/19 Page 10 of 11


                                        U.S. DEPARTMENT OF THE TREASURY
                                            BUREAU OF THE FISCAL SERVICE
                                               WASHINGTON, DC 20227

                                               ACTING ON BEHALF OF
                                      FEDERAL COMMUNICATIONS COMMISSION
                                           CERTIFICATE OF INDEBTEDNESS

                                  case#S
On September 15, 2014, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013 in
the amount of $100.00 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail. FCC referred the claims to Treasury's Bureau of
the Fiscal Service, Debt Management Services (DMS) for litigation and collection on January 9, 2015.

On March 22, 2019, OMS referred the claim to DOJ for litigation and collection in the amount due of $100.00 with daily
interest of $0.02 and daily penalty of $0.01 as of April 17, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:
                                          Principal:                $   100.00
                                          Interest(@ 6.75%):        $    31.01
                                          Penalty (@6.00%):         $    27.58
                                          Administrative Costs: $        57.22
                                          Total:                    $   215.81

                                -Case#9
On October 15, 2014, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013 in the
amount of $100.00 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail. FCC referred the claims to Treasury's Bureau of
the Fiscal Service, Debt Management Services (OMS) for litigation and collection on February 2, 2015.

On March 22, 2019, OMS referred the claim to DOJ for litigation and collection in the amount due of $100.00 with daily
interest of $0.02 and daily penalty of $0.01 as of April 17, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:
                                          Principal:                $   100.00
                                          Interest(@ 6.75%):        $    30.44
                                          Penalty (@6.00%):         $    27.06
                                          Administrative Costs: $        56.83
                                         Total:                     $ 214.33


                                  Case#lO
On July 15, 2015, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2014 in the amount of
$321.52 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR letters advising
of the delinquency and requesting payment to no avail. FCC referred the claims to Treasury's Bureau of the Fiscal
Service, Debt Management Services (OMS) for litigation and collection on December 9, 2015.




                                                                                                                         s
                 Case 5:19-cv-03283-JFL Document 1 Filed 07/26/19 Page 11 of 11


                                          U.S. DEPARTMENT OF THE TREASURY
                                              BUREAU OF THE FISCAL SERVICE
                                                 WASHINGTON, DC 20227

                                                 ACTING ON BEHALF OF
                                        FEDERAL COMMUNICATIONS COMMISSION
                                             CERTIFICATE OF INDEBTEDNESS



On March 22, 2019, OMS referred the claim to DOJ for litigation and collection in the amount due of $321.52 with daily
interest of $0.06 and daily penalty of $0.05 as of April 17, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:
                                          Principal:                $   321.52
                                          Interest(@ 6.75%):        $    78.31
                                          Penalty (@6.00%):         $    71.29
                                          Administrative Costs: $       169.99
                                         Total:                     $ 641.11

                                 -Case#ll
On August 14, 2015, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2014 in the amount
of $200.00 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR letters
advising of the delinquency and requesting payment to no avail. FCC referred the claims to Treasury's Bureau of the
Fiscal Service, Debt Management Services (OMS) for litigation and collection on January 7, 2016.

On March 22, 2019, OMS referred the claim to DOJ for litigation and collection in the amount due of $200.00 with daily
interest of $0.03 and daily penalty of $0.03 as of April 17, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:
                                          Principal:                $ 200.00
                                          Interest(@ 6.75%):        $    48.60
                                          Penalty (@6.00%):         $    43.21
                                          Administrative Costs: $       105.29
                                         Total:                     $ 397.10

The balances stated in the case(s) listed above are current as of April 17, 2019, including any applicable interest,
penalties, administrative fees, and OMS & DOJ fees (pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), (7); 31 C.F.R. 285.12(j)
and 31 C.F.R. 901.l(f); and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and belief based upon information provided by the FCC and information contained in Treasury's records.




                                                                          Regina Crisafulli
                                                                          Financial Program Specialist
                                                                          U.S. Department of the Treasury
                                                                          Bureau of the Fiscal Service




                                                                                                                           6
                                                 Case 5:19-cv-03283-JFL Document 1-1 Filed 07/26/19 Page 1 of 3
    JS 44 (Rev 06/1 7)
                                                                                               CIVIL COVER SHEET
    The JS 44 cn,11 cover sheet and the mfonnation contamed herem neither replace nor supplement the filmg and service of pleading& or other papers as reqmred by law, except                                                                    as
    provided by local rules of court This fonn, approved b:)'.:.-the Jud1c1al Conference of the Urnted States m September 1974, 1s required for the use of the Clerk of Court for the
    purpose of 1D1t1atmg the CIVIi docket sheet         'RT!!CTIONS OJ\, NEXT PAGE OF THIS FOR"1)


                                                                                                                              APcflaf~l/~ls~ Inc.
                                                                                                                              6366 Hamilton Blvd
                                                                                                                              Swte B 269
         (b)    County of Residence of First Listed Plamt1ff                                                                    County of Re&1dence of Frrst Listed Defendant
                                             (EXCEPT IN US PLAINTIFF C'ASESJ                                                                                          (]JV US PLAINTIFF C           eS ONLY)
                                                                                                                                NOTE       IN LA"ID CONDEMNATION CASES,
                                                                                                                                           TifF TRACT OF LMD IJ','VOLVED


         (C)    Attorneys {Firm Name. Address and Telephone Number)                                                              Attorneys (If Known)
        KML Law Group, P C - Rebecca A. Solarz. Esqwre
        701 Market Street. Ste. 5000, Ph1la. PA 19106
        215-627-1322. RSolarz@kmllawgroup.com
        I. BASIS OF JURISDICTION (Placean "X"mOneBoxOn/y)                                                          III. CITIZE~SHIP OF PRINCIPAL PARTIES (Place an                                                  X' in One Box/or Plamtl/j
                                                                                                                            (For Dtverszty Cases Only)                                                     and One Box/or Defendant)
    IX I       ' S. Government                     cl 3 Federal Quesnon                                                                              PTF                   DEF                                             PTF      DEF
                Plamtiff                                          (US Government Not a Party)                          Citizen of Dus State          ::I I                 i:!I: I     Incorporated or Pnncipal Place       cl 4    cl 4
                                                                                                                                                                                         of Busmess In Tlus State

                . Government                       cl 4         D1vers1ti,                                             C1ttzen of Another State              cl 2          cl    2     Incorporated and Prmc1pal Place            cl5           cl5
                Defendant                                         (Indicate Citizenship of Parties in Item ll/J                                                                           of Busmess In Another State

                                                                                                                                                             cl 3          cl    3     Foreign Nation                             cl 6          cl 6


    IV. NATGRE OF SUIT (Place an                                                                                                                                           Cl ICkh ere tior N ature o fS      o e Descrmuons.
    I      '     CONTRACT'                   #          . ::,
                                                                   ·X" in One Box Only)

                                                                           •*    6I'ORTS        ..           . .          FORFEITURE/PENALTU                   ,.     ,;
                                                                                                                                                                                                       • u1t Cd
                                                                                                                                                                            BANKRUPTCY ii, ·,e; If ., THERS1'ATUIES                                    I
    ::1 I IO Insurance                                  PERSONAL IN.rr:RY             PERSONAL IN,Jl;RY                cl 625 Drug Related Seizure               cl 422 Appeal 28 USC 158                    CJ 3 75 False Clauns Act
    cl 120Marme                                  cl     3 ! 0 Airplane            cl 365 Personal Injury ·                    of Property 21 l'SC 881            cl 423 Withdrawal                           CJ 376 Qui Tam (31 t:SC
    130 Miller Act                               cl     3! 5 Airplane Product              Product L1ab1hl)'           cl 690 Other                                     28 t:SC !57                                      3729(a))
cl 140 Negotiable Instrument                                   Llabihty           0 367 Health Care/                                                                                                         CJ    400 State Reapportionment
~ 50 Recovery of Overpayment                      cl    320 Assault. Libel &              Phannaceut.Jcal                                                             .PROPERTY RIGHTS'                      ::I   410 An!Jtrust
         & Enforcement of Judgment                             Slander                    Personal Injury                                                        cl 820 Copynghts                            cl    4 30 Banks and Bankmg
cJ ! 5 N'1ed1care Act
cl 152 ecovery of Defaulted
                                                  cl    330 Federal Employers'
                                                               Liab1hti,                  ,
                                                                                          Product L1ab1hty
                                                                                      368 Asbestos Personal
                                                                                                                                                                 cl 830 Patent
                                                                                                                                                                 cl 8 35 Patent · Abbreviated
                                                                                                                                                                                                             cl
                                                                                                                                                                                                             .j
                                                                                                                                                                                                                   450 Commerce
                                                                                                                                                                                                                   460 Deportat10n
         ! ltudent Loans                         CJ     340 Manne                          !nJury Product                                                                 New Drug Apphcat10n                cl    4 70 Racketeer Influenced and
            '.xcludes Veterans)
    I 5 ecovery of Overpayment
         of Veteran· s Benefits
                                                 CJ

                                                 cl
                                                        34 5 Manne Product
                                                               Liabil1ti,
                                                        350 Motor Vehicle
                                                                                           L1ab1hl)'
                                                                                     PERSONAL PROPERTY
                                                                                  CJ 3 70 Other Fraud
                                                                                                                                    LABOR         :
                                                                                                                       ::I 710 Farr Labor Standards
                                                                                                                                                         0
                                                                                                                                                             .   cl

                                                                                                                                                                 cl
                                                                                                                                                                      840 Trademark
                                                                                                                                                                      S0CIAIJSE€ '' '"1.sY •
                                                                                                                                                                      861 HIA ( 1395ft)
                                                                                                                                                                                                        .    0
                                                                                                                                                                                                             cl
                                                                                                                                                                                                                        Corrupt Orgamzat10ns
                                                                                                                                                                                                                   480 Consumer Credit
                                                                                                                                                                                                                   490 Cable/Sat TV
cl 160 Stockholders' Smts                        cl     355 Motor Velucle         cJ 3 71 Truth m Lendmg                      Act                                cJ   862 Black Lung (923)                   cJ    850 Secur11Ies/Commod!1Ies/
::I I 90 Other Contract                                       Product Liab1hty    cl 380 Other Personal                CJ 720 Labor/Management                   cl   863 DIWC/DIWW (405(g))                             Exchange
cl 195 Contract Product L1ab1hti,                cl     360 Other Personal                Property Damage                       Relations                        cl   864 SSID Title XVI                     ::I   890 Other Statutory ActJons
cl I 96 Franc.h!se                                            Injury              CJ 385 Property Damage               cl 740 Radway Labor Act                   0    865 RSI (405(g))                       CJ    89 ! Agncultural Acts
                                                  CJ    362 Personal Injury ·             Product Liab1hti,            0 75 ! Family and Medical                                                             CJ    89 3 f:nVlronmental Matters
                                                              Medical MaJpractJce                                               Leave Ac.t                                                                   CJ    895 Freedom of Informatmn
    I        REAL PROPERTY                                 GIVIVRIGHTS              PRISONER PETITIONS                 cl 790 Other Labor Litigation                  ,FEDERAL TAX SUITS                •#               Act
     CJ 2 IO Land Condemnanon                     cl    440 Other C1V1l Rights        Habeas Corpus:                   cl 79 l Employee Retrrement               cl 870 Taxes (l.: .S Plamtiff               cl    896 Arbitration
    cl 220 foreclosure                            cl    441 Votmg                 ::I 463 Aben Detamee                         Income Secunti, Act                       or Defendant)                       CJ    899 Admm1strative Procedure
    CJ 2 30 Rent Lease & E1ectment                cl    442 Employment            CJ 5 I O Mot10ns to Vacate                                                     cl 8 7I IRS- Thrrd Party                               Act/Revtew or Appeal of
    cl 240 Torts to Land                          ('J   44 3 Housmg/                      Sentence                                                                       26 t:SC 7609                                   Agency Dec1s1on
    cl 245 Tort Product L1ab1hti,                             Accommodattons      cJ 530 General                                                                                                             CJ    950 Consutut10nahl)' of
    :::, 290 All Other Rea Property               cl    445 Amer w/D1sab1hnes · cl 5 35 Death Penalty                         IMMlGRA TIONJ>                                                                            State Statutes
                                                              Employment              Other:                           cl 462 Natural1zatton Apphcat1on
                                                  CJ    446 Amer w,Drsab1hties · ::I 540 Mandamus & Other              CJ 465 Other lmnugratmn
                                                              Other               cl 5 50 Civil Rights                        Act10ns
                                                  CJ    448 bducat1on             cl 555 Pnson Condition
                                                                                  CJ 560 Civil Detamee ·
                                                                                          Condrt,ons of

r   ~RIG~ (Placean                   '"X"inOneBoxOnlyJ
                                                                                          Confinement


\              Ongmal            n   2       Removed from                    '.")    3    Remanded from           '.") 4 Remstated or    '.")   5 I ransferred from                    n   6 Mult1d1strict               :::J 8 Multtd1str1ct
               Proceedmg                     State Court                                  Appellate Court                Reopened                     Another D1str1ct                        L1t1gat10n ·                      Littgat10n ·
                                                                                                                                                      /specify)                               Transfer                          Direct File
                                                         Ctte the l, S C1vtl Statute under wluch you are filmg (Do not cite Jurisdictional statutes unless diversity)
                                                          28 USC 1345
    ~":'AUSE OF ACTION                                   Brief descnpt10n of cause
                                                          Enforced Collect,ons                                                                                                                                                          \
    VII. REQUESTED IN     0                                      CHFCK If           nus IS A CLASS ACTION                 DEMAND$                                                    CHECK YES only 1f demanded                m r~%~mt
         COMPLAINT:                                              l,1'.TIER RULE          23, f RCv P                                                                             .rr:RY DEMAND:                      n   Yes      :ii       o

    VIII. RELATED CASE(S)
          IF ANY
                                                                (See znstructzonsJ
                                                                                          JUDGE                                                                        DOCKET i'<'l..,'MBER
                                                                                                                                                                                                                   JUL 20 201 9
                                 1 /l                                                         SIGNA TL'RE OF A ITORNEY OF RFCORD


                                                 11\ q\
    DATE

    FOR OFHCE USE ONLY                   t
         RECUPT#                             AMOUNT                                              APPL YING IFP                                  JL'DGE                                        MAG JL'DGE
                                                  UN!JED STATES DISTRICT COURT
                              Case 5:19-cv-03283-JFL     Document 1-1 Filed 07/26/19 Page 2 of 3
                                            FOR THE E-1-STERN DISTRICT OF PENNSYLVANIA

                       \                                                      DESIGNATION FORM
                                            el or pro se plaintiff to indicate the category of the case for the purpose of assignment to the approprwte calendar)
                                                                                                                                                                          3283
Address of Plain                              5000 - BNY Independence Center, 701 Market Street, Philadelphia, PA 19106-1532
                            ·-----------------                                                      -       -- - ---                ----------------
                                                        6366 Hamilton Blvd Suite B 269 Allentown, PA 18106
Address of Defendant:

Place of Accident, Incident or Transaction:                                                   Action of Enforced Collections


RELATED CASE, IF ANY:

CaseNumbec _ _ _ _ _ _ _ _ - - - .                                                                                               Date Terminated: _ _ _ _ _ _ _ _



I.     ls this case related to propertyincluded in an earher numbered smt pending or withm one year                                     YesD                   NM
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                                Yeso                   N~
       pendmg or withm one year previously terminated action in this court?

3.     Does this case involve the validity or mfringement of a patent already in smt or any earlier                                     Yeso
       numbered case pending or withm one year previously terminated action ofth1scourt?                                                                       N~

4      ls this case a second or successive habeas corpus, soc·                                                                          Yeso
       case filed by the same individual?
                                                                                                                                                               N~

I certify that, to my knowledge, the within case             D is /            related to any case now pending or within one year previously termmated action in

::urt         excer,':_""~(j('7j_/~ -                                                                                                                 315936
                                                                                                                                                 Attorney ID   #   (if applicable)



CIVIL: (Place a ..,; in one category only)

,4,           Federal Question Cases:                                                          B.       Diversity Jurisdiction Cases:



                                                                                               Bt
              Inderrmity Contract, Manne Contract, and All OtherC-0ntracts                                   Insurance Contract and Other Contracts
              FELA                                                                                           Airplane Personal lnJury
              Jones Act-Personal Injury                                                                      Assault, Defamation
              Antitrust                                                                                 4.   Marme Personal Injury
              Patent                                                                                    5.   Motor Vehicle Personal Injury
              Labor-Management Relations
              Civil Rights
                                                                                               ~        6
                                                                                                        7
                                                                                                             Other Personal Injury (Please specify) _ _ _
                                                                                                             Products Liability
                                                                                                                                                                     _     _ __ _    _

              Habeas Corpus                                                                    D s           Products Liability · Asbestos
              Securities Act(s) Cases                                                          D 9.          All other Diversity Cases
              Social Security Review Cases                                                                   (Pleasespecify) · - _ _ _ _ _ _ _ _ _ _ _ _
              All other Federal Quest10n Cases
              (Please specrfy1 _   _    _    _      _


                                                                                 ARBITRATION CERTIFICATION
                                                        (The effect of this certificatwn 1s to remove the case from ehg1b1ltty for arbllratwn)


I,                                               ___,._ _   _ , counsel of record or pro se plamtlff, do hereby certify



      D       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of mterest and costs


      D       Rehef other than monetary damages is sought
                                                                                                                                                    JUL 26 2019
DATE
                                                                             Attorney-at-Law I Pro Se Plamtt/J                                   Attorney ID   #   (if applicable)

NOTI-, A tnal de novo wrll be a tnal by JUT)' only if there has been comphance with FR C.P 38

Ci• 609 (5/2018)
         Case 5:19-cv-03283-JFL Document 1-1 Filed 07/26/19 Page 3 of 3
                                lJNITED ST ATES DISTRICT COURT
                               HE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA
                                          Plaintiff                       CIVIL ACTION NO.
                VS.


Alcazar Networks, Inc.                                                                                3283
                                          Defendants

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

                         (a)     Habeas Corpus -- Cases brought under 28 U.S.C.
                                 §2241 through §2255.                                                ( )

                         (b)     Social Security -- Cases requesting review of a
                                 decision of the Secretary of Health and Human
                                 Services denying plaintiff Social Security Benefits.                ( )

                         (c)     Arbitration -- Cases required to be designated for
                                 arbitration under Local Civil Rule 53.2.                            ( )

                         (d)     Asbestos -- Cases involving claims for personal injury
                                 or property damage from exposure to asbestos.                       ( )

                         (e)     Special Management -- Cases that do not fall into tracks
                                 (a) through (d) that are commonly referred to as complex
                                 and that need special or intense management by the court.
                                 (See reverse side of this form for a detailed explanation of
                                 special management cases.)                                          ( )

                         (f)     Standard Management -- Cases that do not fall into
                                 any one of the other tracks.


 Date                                                                  'V
                                                  Rebecca A. Solarz, Esq.
                                                  Attorney for Plaintiff, United States of America
                                                  Pennsylvania Attorney I.D. No. 315936
                                                  Suite 5000 BNY Independence Center
                                                  701 Market Street
                                                  Philadelphia, PA 19106-1532
                                                  (215) 825-6327 (Direct)
                                                  rsolarz(a),kmllawgroup.com                    JUL 26 2QJg
